Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	DETAILED ACTION

1.   Restriction to one of the following inventions is required
under 35 U.S.C. '121:

     Groups 1-18, Claims 1-3, 5-9, and 11 drawn to a peptide, and, optionally, a complex and, optionally, a kit, classified in A61K 39/0008.

   	Groups 19-36, Claim 4, drawn to a method of diagnosing rheumatoid arthritis (RA), classified in G01N 33/564.

     Groups 37-54, Claim 10, drawn to a method of treatment of RA, classified in A61P 19/02.

NOTE: this is NOT an election of species.  The instant claims recite ~54 patentably distinct inventions.  The peptides of Groups 1-18 comprise patentably distinct inventions, as do claims drawn to methods of their use.

Regardless of Group chosen, Applicant is required to elect a specific peptide by SEQ ID NO:. 

2.   Inventions 19-36 and 37-54 are patentably distinct methods.  The methods employ different method steps and result in different endpoints.

3.   Inventions 1-18 and 19-36/37-54 are related as product and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P. 806.05(h)).

In the instant case, the product as claimed can be used in materially different processes, such as for the production of antibodies.

4.   Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.


Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.   The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim may be considered for rejoinder.  All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. 

7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Gerald Ewoldt whose telephone number is (571) 272-0843.  The examiner is normally in the Office Monday through Thursday.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dr. Dan Kolker can be reached on (571) 272-3181.

8.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 2/21/22	
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644